Citation Nr: 1452282	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from August 1987 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's diagnosed migraine headaches are related to active duty military service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an April 2008 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded a VA examination in November 2013 in connection with his service connection claim for headaches.  The examiner reviewed the Veteran's claims file, considered the Veteran's pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described the Veteran's disability in sufficient detail; and described the functional effects caused by the Veteran's disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is thorough and supported by findings pertinent to the rating criteria.  Thus, the Board finds that the VA examination afforded the Veteran in this case is an adequate basis on which to adjudicate his claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for migraine headaches that he claims are due to active duty service.  The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to any headaches.  Further, the Veteran's in-service Reports of Medical History dated September 1981, September 1984, February 1987, July 1991, February 1996, and March 1997, show that he denied ever having or currently experiencing frequent or severe headaches.  

Recent VA treatment records reflect the Veteran's complaints of migraine headaches but his treating doctors do not relate the condition to his active duty service.

In November 2013, the Veteran was afforded a VA examination for his headaches.  The VA examiner noted a diagnosis of migraine headaches which the Veteran stated began in 1996 while stationed in Camp Pendleton, California.  The Veteran reported going to sick call during this time, where he was prescribed Tylenol and aspirin.  The Veteran reported experiencing headache pain with current symptoms of pain on both sides of his head that worsens with physical activity.  The Veteran also reported experiencing symptoms of nausea and vision changes associated with his headaches.  He stated that prostrating attacks of migraine headache pain occur more frequently than once per month

The VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted service treatment records reflecting that the Veteran was evaluated for an upper respiratory infection in April 1995.  Further, October 1993 service treatment records indicated an impression of sinusitis and recurrent upper respiratory infection that was resolving.  However, the examiner stated that it was less likely than not that the Veteran's migraines were due to or the result of sinusitis.  The VA examiner stated that while the Veteran had treatment for sinusitis and upper respiratory infections while in the military, there was no direct causal relationship to the Veteran's migraine headaches.

The Board finds the November 2013 VA examiner's opinion to be highly probative as the examiner provided a clear rationale for his opinion that the Veteran's migraine headaches are not related to the sinus problems he experienced in service.  The examiner based the opinion on a review of the medical records including the claims file, an examination of the Veteran, as well as the examiner's own clinical training, experience and expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).   There is no evidence in the Veteran's claims file to contradict the VA examiner's opinion.

The only other evidence in the record concerning the etiology of the Veteran's migraine headaches are the Veteran's own lay statements.  In certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  While the Veteran is competent to report having headaches, the medical evidence of record calls into question his credibility.  Namely, the in-service Reports of Medical History show that the Veteran specifically denied on several occasions during the course of his active duty service either experiencing or having a history of headaches.  

In sum, the evidence of record weighs against a finding that the Veteran's migraine headaches are related to active duty service.  Accordingly, the Board finds entitlement to service connection for migraine headaches is not warranted and the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for migraine headaches is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


